8K Exhibit 99.2 T H E B U R E A U O F N A T I O N AL A F F A I R S , I N C . Dear BNA Stockholder: June 7, 2007 I am very pleased to tell you that the BNA Board of Directors, at its meeting today, elected Robert P. Ambrosini Vice President and Chief Financial Officer, effective June 18, 2007. Bob has extensive financial management experience with a wide range of companies, including several major multinational corporations as well as privately-held companies and partnerships. He has served as the Chief Financial Officer for two different organizations –
